1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:12-CR-00234-003 LJO
8                        Plaintiff,               ORDER OF RELEASE
9          v.
10    GERARDO MORALES,
11                       Defendant.
12

13         The above-named defendant having been sentenced on November 5, 2018, to Time
14
     Served,
15
           IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
           A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19

20      Dated:   November 5, 2018                     /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
